DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and including all the depending claims 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first claw portion is disposed between the first plate and the second plate”. According to figure 5 and figure 6, after claw portion 73 is inserted into 63, it is not clear how 73 can be between the first and the second plates 61, 62. As shown in figure 5 cutout 63 is cut into the plate 61, therefore, 63 is formed in part of the plate 61, so it is not clear how claw portion 73 can be between plates 61 and 62 while 73 is inserted into portion of plate 61. For the purpose of examination, it is interpreted, the claw portion is between the bottom section of the first plate and the bottom section of the second plate. More clarification is required.
Claim 1 recites “a second plate disposed forward of the first plate with a predetermined distance between the first plate and the second plate”. It is not clear second plate disposed forward relative to which reference point/line. Further, it is not clear where reference points or reference lines are taken to be on the plates in order to measure predetermined distance between the references. Therefore, the bolded phrase makes the claimed limitations indefinite. More clarification is required.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the claims cannot be allowed at this time, because, they are depending on claim 1 which is rejected under 112(b). Claims would be allowable if claim 1 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji (JP 2007212104 A).

Claim 1: Tsuji discloses an outdoor unit of an air-conditioning apparatus (i.e., 90: FIG.4), the outdoor unit comprising: 
an outer casing (i.e., outer box 90a used as outer casing) having a back portion (i.e., annotated by examiner in FIG.4) and a side portion (i.e., annotated by examiner in FIG.4), the outer casing including 
a body (i.e., annotated by examiner in FIG.6) in which a first opening (i.e., annotated by examiner in FIG.6) is formed to be continuous in the side portion (i.e., annotated by examiner in FIG.4) and the back portion (i.e., annotated by examiner in FIG.4), and 
a first panel (i.e., 103) that covers the first opening (i.e., annotated by examiner in FIG.6) and whose cross section has an L shape (i.e., 103 is ‘L’ shape; see FIG.4), wherein 
the first panel (i.e., 103 used as first panel) includes 

a back panel (i.e., annotated by examiner in FIG.4) that covers a part (i.e., part is inherent) formed in the back portion (i.e., annotated by examiner in FIG.4) of the first opening (i.e., annotated by examiner in FIG.6), and 
a plurality of claw portions (i.e., locking claws 110), 
one of the plurality of claw portions is a first claw portion (i.e., first claw 110) that has a plate-like shape (i.e., see paragraph [4]) and that protrudes upward (i.e., see FIG.4 110 protrudes upward) from an upper end portion (i.e., upper end portion is inherent) of the back panel (i.e., annotated by examiner in FIG.4), 
the back portion (i.e., annotated by examiner in FIG.4) of the body (i.e., annotated by examiner in FIG.6) includes 
a first plate (i.e., 105b) having a lower end portion (i.e., lower end portion is inherent) in which a cutout (i.e., engaging hole 111 used as cutout) is formed, and 
a second plate (i.e., 105a) disposed forward of the first plate (i.e., 105b) with a predetermined distance between (i.e., based on broadest reasonable interpretation, second plate disposed forward with respect to thickness of plates) the first plate (i.e., 105b) and the second plate (i.e., 105a), and -3-Attorney Docket No. 129A_918_TN 
	when the first claw portion (i.e., first claw 110) is inserted into the cutout (i.e.,111), and the first panel (i.e., 103) is moved in a direction in which the side panel (i.e., annotated by examiner in FIG.4) approaches the side portion (i.e., annotated by 
[AltContent: textbox (Back panel )][AltContent: textbox (Side panel )][AltContent: textbox (Side portion )][AltContent: textbox (Back portion )][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    780
    724
    media_image1.png
    Greyscale


[AltContent: connector][AltContent: connector][AltContent: textbox (First opening )][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image2.png
    560
    376
    media_image2.png
    Greyscale



Claim 6: Tsuji discloses the apparatus as claimed in claim 1, wherein the side panel (i.e., annotated by examiner in FIG.4) of the first panel (i.e., 103 used as first panel) is fixed to the body (i.e., annotated by examiner in FIG.6) with a screw (i.e., 103d).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (JP 2007212104 A), in view of Kawaguchi (2014/0132127 A1).

Claim 7: Tsuji discloses the apparatus as claimed in claim 1, further comprising: 
a fan (i.e., paragraph [3]: blower); and 
a compressor (i.e., 106), wherein 

the first opening (i.e., annotated by examiner in FIG.6) is formed in the machine compartment (i.e., 106a).
[AltContent: arrow][AltContent: textbox (Fan compartment )]
    PNG
    media_image3.png
    580
    410
    media_image3.png
    Greyscale


Tsuji discloses the claimed limitations in claim 7, but is silent concerning an outdoor heat exchanger.
	However, it is obvious to include a heat exchanger in the outdoor unit of the air conditioner as an evidence provided by Kawaguchi. Kawaguchi teaches an outdoor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Tsuji to include an outdoor heat exchanger as taught by Kawaguchi in order for the air conditioner to operate during the heating and during the cooling.


  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to outdoor unit:
Nishida (2018/0313586 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763